Wallach, J. (dissenting).
Entirely upon circumstantial evidence, defendant was convicted of the crime of murder in the second degree for the fatal stabbing of his wife. The prosecution buttressed its case with evidence that defendant was motivated to kill his wife out of rage at her infidelities and her other acts of psychological and physical cruelty towards him and two of her daughters still living at home. Yet, while *420employing such evidence to convict the defendant of murder,1 the People maintain, and the trial court and majority concur, that the same proof was properly not available to defendant to demonstrate that he “acted under the influence of extreme emotional disturbance for which there was a reasonable explanation or excuse, the reasonableness of which is to be determined from the viewpoint of a person in the defendant’s situation under the circumstances as the defendant believed them to be.” (Penal Law § 125.25 [1] [a].) We disagree and would grant a new trial.
This partial affirmative defense set up in the cited section of the Penal Law, which enables a defendant to reduce the grade of the homicide to the crime of manslaughter in the first degree, requires proof of two elements by a preponderance of the evidence. First, the explanation for the defendant’s state of extreme emotional disturbance must be objectively reasonable (People v Moye, 66 NY2d 887, 890; People v Casassa, 49 NY2d 668, 679, cert denied 449 US 842). Second, subjectively considered, the evidence must demonstrate that the defendant acted under the influence of an extreme emotional disturbance. Psychiatric opinion is not necessary to sustain the defense (People v Moye, supra, at 890).
Less than five months before the death of his wife, Margaret, on January 22, 1987, this 55-year-old defendant moved into her apartment, and they were subsequently married on December 8, 1986. Almost from the outset of this short and tragic cohabitation defendant became aware that Margaret *421was a severe drug and alcohol abuser, maintaining relationships, inevitably suspicious to him, with four ex-boyfriends, and in his eyes was indulging in possible intimacies with other men. On occasion Margaret’s infidelities invaded defendant’s home, when an unknown paramour would steal defendant’s cash, liquor, and perhaps his watch. This continuous marital and other misconduct culminated in a pitched battle between husband and wife on New Year’s Eve when Margaret badly cut defendant’s one usable hand, and he in turn fractured his wife’s leg with a metal pipe. (The jury acquitted defendant of an assault charge submitted to it arising out of this episode.) A week later on January 8th, apparently angered by defendant’s refusal to supply her with liquor and marihuana, Margaret brought about defendant’s arrest for his assault on her, and he spent a night in jail. There was proof that this jailing greatly angered defendant.
After defendant "discovered” his wife’s body in the apartment on January 22nd, his behavior was extremely bizarre. For the next week he kept the body in an apartment closet despite the increasingly rank odor, praying over it that "a miracle” of resuscitation might occur. Only on January 29 did he place the body, then decomposed almost beyond recognition, in the apartment elevator where, wrapped in an ordinary garbage bag, its discovery by the authorities was immediately inevitable.
The majority appear to conclude that the three-week lapse of time from the traumatic New Year’s Eve battle, and the two-week interval between defendant’s smouldering anger at his arrest and incarceration on January 8th, constituted a "cooling off” period sufficient to dismantle any extreme emotional disturbance which may have effected defendant on January 22nd as a matter of law. We cannot subscribe with total confidence to such a mechanistic model of the human mind, nor does the law. As was observed by the Court of Appeals in People v Patterson (39 NY2d 288, 303) under the present statute before us, it is no longer necessary that the killing be "under the heat of passion” to reduce the grade of the killing. Rather, "An action influenced by an extreme emotional disturbance is not one that is necessarily so spontaneously undertaken. Rather, it may be that a significant mental trauma has affected a defendant’s mind for a substantial period of time, simmering in the unknowing subconscious and then inexplicably coming to the fore” (supra, at 303).
In a nutshell, a time lapse which would permit the infer*422ence of "cooling off” was no longer fatal to the mitigatory defense, as it was under the prior standard derived from common law (see, People v Casassa, 49 NY2d 668, 675, 676, supra; for the prior and now superseded rule, see, People v Florentino, 197 NY 560, 563). We therefore would hold that a fair jury question was presented which cannot be foreclosed to this defendant.
The trial court never reached the question of whether a reasonable view of the evidence would support submission of defendant’s alleged extreme emotional disturbance to the jury. When defense counsel requested such a charge, the court took what we would consider the overly simplistic view that because defendant had taken the witness stand and testified, consistently with all his statements to the police, that he had nothing whatsoever to do with defendant’s death, a charge pertaining to defendant’s mental state was precluded by that circumstance alone.2 The court ruled: "[T]here is no basis in this Court for me to charge manslaughter in the first degree; extreme emotional disturbance in the situation where the defendant not only did not testify that he acted under extreme emotional disturbance, but testified that he didn’t act at all. That he didn’t in any way cause the death. So you have an exception to that ruling.”
This ruling was error under now prevailing law. As a general proposition a defendant in a criminal action is entitled to a charge pertaining to a defense even if that defense is inconsistent with his central litigational stance, provided that a reasonable view of the evidence would support that defense. In assessing that "reasonable view”, the trial court must bear in mind that "defendant is entitled to the ’most favorable view of the record’ ” (People v Steele, 26 NY2d 526, 529, where it was error in an assault prosecution to refuse a justification charge that defendant shot the complainant in defense of his sister even though defendant denied any involvement and testified to an alibi). Similarly, in a murder prosecution, where defendant was convicted of manslaughter in the second degree, the defendant’s main line of defense was that he stabbed the victim inadvertently in a scuffle, it was fundamental error calling for reversal, without any preservation of the point on appeal, for the court to refuse a justification charge to the *423effect that the jury could find defendant was resisting an attempted armed robbery (People v Huntley, 87 AD2d 488, affd 59 NY2d 868; see also, People v Padgett, 60 NY2d 142).
Application of the affirmative defense of entrapment, ensconced in Penal Law § 40.05, may provide a useful analogy. It is now settled that availability of this plea to the accused is not dependent upon total confession before avoidance may be had, but that he may deny criminality in the tainted transaction, and nonetheless assert the defense (Mathews v United States, 485 US 58). By way of dictum this view has been adopted as the general law of New York in People v Butts (72 NY2d 746, 748-749), a drug sale case, as follows: "It is established New York case law that a defendant’s entitlement to a charge on a claimed defense is not defeated solely by reason of its inconsistency with some other defense raised or even with the defendant’s outright denial that he was involved in the crime * * *. We perceive no reason why this general rule should not also apply to the affirmative defense of entrapment * * *. Thus, we reject the rationale of the Appellate Division that defendant’s testimony that he did not make the first three sales 'eliminate[d] any justification for an entrapment charge’ ”. (Emphasis added.)
In Butts (supra), however, the Court of Appeals held that a reasonable view of the evidence did not support the entrapment defense as a matter of law. Here, our perception of the record is directly to the contrary.
As a final note, we would agree with the majority that inasmuch as the police questioning of defendant was noncustodial, his statements at his home and at the police precinct station were properly received in evidence (People v Centano, 153 AD2d 494).
Sullivan, J. P., and Ross, J., concur with Kassal, J.; Rosenberger and Wallach, JJ., dissent in a separate opinion by Wallach, J.
Judgment, Supreme Court, New York County, rendered on July 27,1987, affirmed.

. For example, the prosecutor properly argued to the jury in summation: "On January 1st at 5:05 in the morning, she leaves her husband alone to go out to celebrate without him. She comes back and she admits to him that she’s been unfaithful. And you will note that this is not the sort of admission that sometimes happens in a marriage where somebody comes back and says a horrible thing has happened. I had an affair. I feel terrible about it. I really love you. This was not the sort of contrite or apologetic cheating wife who did not look inexhaustibly, certainly better than what Mrs. White did. She rubbed his face in the dirt about it. And you will recall the words. And I don’t say these words, or have any particular like of them. But they are in evidence. My pussy is dripping wet with being with that other man. Those were the words she used. That was the sort of marriage they had. She came at him with a pipe and either attempted to hit him or hit him, depending on which version of the evidence she believed. According to the defendant she bit the defendant with such force that it left a permanent scar. It is clear from all of this ladies and gentlemen, that this was a marriage which never should have been.”
It may be noted that a taunt of sexual inadequacy may have explosive psychological force (see, People v Moye, 66 NY2d 887).


. To be sure, that view has attracted its devoted adherents, particularly in the lower Federal courts prior to Mathews v United States (485 US 58 [1988]; see also the dissent of Justice White in Mathews in which Justice Blackmun joined). This case was tried in June 1987, prior to Mathews.